 DICKERSON FLORIDA, INC63Dickerson Florida, Inc and Teamsters Local UnionNo 769, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America. Case 12-CA-1111218 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERUpon a charge filed by the Union on 19 March1984 the General Counsel of the National LaborRelations Board issued a complaint on 16 April1984 against the Company, the Respondent, alleg-ing that it has violated Section 8(a)(5) and (1) ofthe National Labor Relations ActThe complaint alleges that on 29 February 1984,following a Board election in Case 12-RC-6550,the Union was certified as the exclusive collective-bargaining representative of the Company's em-ployees in the unit found appropriate (Officialnotice is taken of the "record" in the representationproceeding as defined in the Board's Rules andRegulations, Secs 102 68 and 102 69(g), amendedSept 9, 1981, 46 Fed Reg 45922 (1981), FrontierHotel, 265 NLRB 343 (1982) ) The complaint fur-ther alleges that since 12 March 1984 the Companyhas refused to bargain with the Union On 26 April1984 the Company filed its answer admitting inpart and denying in part the allegations in the com-plaintOn 15 May 1984 the General Counsel filed aMotion for Summary Judgment On 18 May 1984the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause whythe motion should not be granted The Companyfiled a responseThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelRuling on Motion for Summary JudgmentIn its answer to the complaint and response tothe Notice to Show Cause, the Company admitsthe request and the refusal to bargain It asserts,however, that it is entitled to a hearing because ithas discovered new evidence of a threat and an un-lawful offer to waive initiation fees, because theUnion lost majority status, and because of a changein the applicable law subsequent to resolution ofthe Company's objections in the underlying repre-sentation proceedingA review of the record herein, including that ofthe representation proceeding in Case 12-RC-6550,reveals that an election conducted pursuant to aStipulation for Certification Upon Consent Electionon 25 March 1983 resulted in a vote of 16 to 13 infavor of the Union with 1 challenged ballot whichwas insufficient to affect the results of the electionFollowing the election the Employer filed objec-tions to conduct affecting the results of the elec-tion, including one alleging that union agents,members, and supporters coercively threatened em-ployees with physical violence A hearing on theobjections was held before Administrative LawJudge J Pargen Robertson who recommended thatthe objections be overruled and that the Union becertified On 29 February 1984 the Board, havingconsidered the decisions and the record in light ofthe exceptions and briefs, issued its Decision,Order, and Certification of Representative whereinit certified the Union as the exclusive collective-bargaining representative of certain employees ofthe Respondent iIt is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues that were or could have beenlitigated in a prior representation proceeding SeePittsburgh Glass Co v NLRB, 313 US 146, 162(1941), Secs 102 67(t) and 102 69(c) of the Board'sRules and RegulationsThe Company claims that summary judgment isinappropriate in this proceeding on severalgrounds First, the Company contends that an em-ployee, Doug Bloemendal, recently advised theCompany that prior to the March 1983 election aunion agent, Paul Bonar, threatened a group of 10or so employees•approximately one-third of thebargaining unit•stating, "[L]ook what happen toGoldie [Reed]" The Respondent suggests thatBonar was referring to an accident Reed had andthe fact that an employee who did not vote for theUnion would have a similar "accident" The Re-spondent also contends that Bloemendal advisedthe Company that the Union offered to waive hisinitiation fees "if he signed up before the union gotin" The Respondent, however, has not demon-strated that the facts of the alleged threat and theunlawful offer of waiver were not previously dis-coverable through the exercise of due diligenceTherefore, this evidence does not meet the defini-tion of newly discovered and previously unavail-able evidenceSecond, the Company contends that it does nothave a duty to bargain because the Union has lostits majority status The only fact that the Respond-ent points to in support of its contention, however,is that of the 28 current employees, only 11 voted1 268 NLRB 1256272 NLRB No 4 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the election It is well established that employeeturnover during the certification year does notalone constitute "unusual circumstances" warrant-ing a refusal to bargain, and that absent unusualcircumstances, there is an irrebuttable presumptionthat the majority status of a certified union contin-ues for 1 year from the date of the certificationCarter-Glogau Laboratories, 265 NLRB 116, 117(1982), Silverman's Men's Wear, 263 NLRB 191,191 fn 3 (1982)The Company lastly contends that there shouldbe a hearing because subsequent to the Board's de-cision in the underlying representation case therehas been a change in the applicable law, citingGeorgia Kraft Co v NLRB, 104 S Ct 1673 (1984)That decision, however, involved verbal threats bystrikers to a fellow employee and was remanded tothe Board for reconsideration in light of theBoard's decision in Clear Pine Mouldings, 268NLRB 1044 (1984) Since Clear Pine Mouldingsissued prior to the Board's decision in the underly-ing representation case, and in any event, does notrepresent a change in the law relevant to thiscase,2 the Respondent's contention is withoutmeritThus, the Company does not offer to adduce at ahearing any newly discovered evidence which ithas established was previously unavailable throughthe exercise of due dilig•nce, nor does it substanti-ate any special circumstances that wouild requirethe Board to reexamine the decision made in therepresentation proceeding We therefore find thatthe Company has not raised any issue that is prop-erly litigable in this unfair labor practice proceed-ing Accordingly we grant the Motion for Summa-ry JudgmentOn the entire record, the Board makes the fol-lowingFINDINGS OF FACTI JURISDICTIONThe Company, a Florida corporation, is engagedin business as a contractor in the building and con-struction industry, constructing highways, mattersrelated thereto, and shopping center developmentsat its facilities in Stuart and Ft Pierce, Florida,where it annually purchases goods and materialsvalued in excess of $50,000 directly from pointsoutside the State of Florida We find that the Com-2 It has long been established that verbal threats may warrant settingaside an election Clearly, nothing in Clear Pine Mouldings changed thisrule In any event the Board in the underlying representation case heldthat the verbal statements forming the basis for the Respondent s objections were lighthearted, and made in jest, and therefore could not haveaffected anyone's vote Thus, the Board did not reach the Issue of whether the statements would have been sufficient to set aside the election hadthey been seriously madepany is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act andthat the Union is a labor organization within themeaning of Section 2(5) of the ActII ALLEGED UNFAIR LABOR PRACTICESA The CertificationFollowing the election held on 25 March 1983the Union was certified as the collective-bargainingrepresentative of the employees in the followingappropriate unitAll truck drivers and truck mechanics, em-ployed by the Employer at its Ft Pierce, Flor-ida division located at Selvitz Road, StateRoad 611-B, Ft Pierce, Florida, excluding alloffice clerical employees, dispatcher, plantclerical, guards and supervisors as defined inthe ActThe Union continues to be the exclusive represent-ative under Section 9(a) of the ActB Refusal to BargainSince 9 March 1984 the Union has requested theCompany to bargain, and since 12 March 1984 theCompany has refused We find that this refusalconstitutes an unlawful refusal to bargain in viola-tion of Section 8(a)(5) and (1) of the ActCONCLUSIONS OF LAWBy refusing on and after 12 March 1984 to bar-gain with the Union as the exclusive collective-bar-gaining representative of employees in the appro-priate unit, the Company has engaged in unfairlabor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the ActREMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreementTo ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datethe Respondent begins to bargain in good faithwith the Union Mar-Jac Poultry Co, 136 NLRB785 (1962), Lamar Hotel, 140 NLRB 226, 229(1962), enfd 328 F 2d 600 (5th Cir 1964), certdenied 379 U S 817 (1964), Burnett ConstructionCo, 149 NLRB 1419, 1421 (1964), enfd 350 F 2d57 (10th Cir 1965) DICKERSON FLORIDA, INC65ORDERThe National Labor Relations Board orders thatthe Respondent, Dickerson Florida, Inc , Stuartand St Pierce, Florida, its officers, agents, succes-sors, and assigns, shall1 Cease and desist from(a)Refusing to bargain with Teamsters LocalUnion No 769, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, as the exclusive bargaining representa-tive of the employees in the bargaining unit(b)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreementAll truck drivers and truck mechanics, em-ployed by the Employer at its Ft Pierce, Flor-ida division located at Selvitz Road, StateRoad 611-B, Ft Pierce, Florida, excluding alloffice clerical employees, dispatcher, plantclerical, guards and supervisors as defined inthe Act(b)Post at its facility in Ft Pierce, Florida,copies of the attached notice marked "Appendix "3Copies of the notice, on forms provided by the Re-gional Director for Region 12, after being signedby the Respondent's authorized representative,shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply3 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading Posted by Order of the National Labor Relations Board" shall read Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations BoardAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to bargain with TeamstersLocal Union No 769, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America as the exclusive representative of theemployees in the bargaining unitWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unitAll truck drivers and truck mechanics, em-ployed by the Employer at its Ft Pierce, Flor-ida division located at Selvitz Road, StateRoad 611-B, Ft Pierce, Florida, excluding alloffice clerical employees, dispatcher, plantclerical, guards and supervisors as defined inthe ActDICKERSON FLORIDA, INC